COURT OF CHANCERY
                                          OF THE
                                   STATE OF DELAWARE

ABIGAIL M. LEGROW                                                  NEW CASTLE COUNTY COURTHOUSE
MASTER IN CHANCERY                                               500 NORTH KING STREET, SUITE 11400
                                                                        WILMINGTON, DE 19801-3734



                               Final Report: July 14, 2014
                               Draft Report: June 30, 2014
                               Submitted: March 10, 2014

Lloyd Dixon
SBI #00122634
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

Michele D. Allen, Esq.
Law Offices of Michele D. Allen, LLC
724 Yorklyn Road, Suite 310
Hockessin, DE 19707

       Re:     Dixon v. Joyner
               C.A. No. 7452-ML
               Register of Wills Folio No. 149218

Dear Mr. Dixon and Ms. Allen:

       The petitioner, Lloyd Dixon III (“Dixon”), filed a Petition for Decree of

Distribution (the “Petition”) under 12 Del. C. § 2331 alleging that the defendant, John

Douglas Joyner (“Joyner”), breached his duties as administrator of the estate of Letha D.

Copeland (the “Decedent”). Joyner maintains that he complied with his duties as

administrator of the Decedent’s estate (the “Estate”) and has responded to all of the issues

raised by Dixon. For the reasons that follow, I recommend that the Court enter an order

granting summary judgment in favor of Joyner.
C.A. No. 7452-ML
July 14, 2014
Page 2


FACTUAL BACKGROUND1

        On January 3, 2010, the Decedent died intestate in New Castle County, Delaware.

The Decedent was survived by her son, Dixon, her daughter2, Joan Akins (“Akins”), and

her brother, Joyner. Dixon is serving a life sentence at James T. Vaughn Correctional

Center in Smyrna, DE. The whereabouts of Akins currently are unknown.3 The

Decedent’s husband, William Copeland, daughter, Sonja Terrell, and son Maurice Dixon

predeceased her.4

        On September 28, 2010, the Estate was opened and Joyner was appointed as its

administrator.5 On December 31, 2010, Joyner filed an inventory of the Estate with the

Register of Wills.6 On October 31, 2011, the Register of Wills issued a Rule to Show

Cause directed to Joyner under Court of Chancery Rule 194 because the accounting

Joyner filed was incomplete.7 Dixon initially filed the Petition and an application (the

“Application”) to proceed in forma pauperis before Joyner filed a complete accounting. I

dismissed the Petition without prejudice and denied the Application under 12 Del. C. §

2332(a) because the statute requires that an accounting be filed before a Petition for a

Decree of Distribution may be filed.8


1
  Except as noted, the following facts are not in dispute.
2
  Def.’s Mot. for Summ. J. [hereinafter “Def.’s Mot.”] Ex. 3.
3
  Pet. For Authority to Act as Personal Representative, Dixon v. Joyner, C.A. No. 7452-ML
[hereinafter “Pet.”].
4
  See Pet.
5
  Def.’s Resp. to Pet. Mem. in Opp’n to Def’s Mot. for Summ. J. [hereinafter “Def.’s Resp.”] Ex.
1.
6
  Def.’s Mot. Ex. 1 (Aff. of John Joyner at ¶ 5).
7
  Pl.’s Mem. in Opp’n to Def.’s Mot. for Summ. J. [hereinafter “Pl.’s Opp’n Mem.”] Ex. 2.
8
  Letter from Court to Lloyd Dixon III & John Douglas Joyner (Nov. 8, 2011).
C.A. No. 7452-ML
July 14, 2014
Page 3


         On November 23, 2011, Joyner filed a complete accounting (the “Accounting”)

pursuant to 12 Del. C. § 2301(a).9 According to the Accounting, the Estate consisted of

personal property valued at $7,000. After closing costs, debts, and funeral expenses were

deducted from the assets, the Estate had a balance of $1,693.24. The Decedent also

owned real property at 5 Leafy Lane, Newark, DE 19702 (the “Property”) valued at

$175,000, according to Joyner’s inventory, at the time of the Decedent’s death.10 Joyner

managed the Estate’s account from October 18, 2010 to December 4, 2011.11 On

December 1, 2011, Joyner closed the Estate.12

        On December 19, 2011, Dixon filed an insufficient “Notice regarding Personal

Representative’s Commissions and Fees: [sic] And Beneficiary’s Exceptions Thereto”

with the Register of Wills.13 I informed Dixon that he must file exceptions to the

Accounting according to Court of Chancery Rule 197, along with a Petition in

compliance with 12 Del. C. § 2332, before the Court could schedule a hearing on the

exceptions and Petition.14 On March 26, 2012, Dixon filed an amended list of specific

exceptions explaining the grounds for each exception.15 In essence, Dixon alleges that

Joyner has failed to (1) file an inventory of the assets within 90 days after the estate was

opened, including any or all jointly held property; (2) pay over $6,000 in taxes, fees, and

9
  Def.’s Mot. Ex. 2.
10
   Def.’s Resp. Ex. 4.
11
   Def.’s Mot. Ex. 2.
12
   Pl.’s Opp’n Mem. Ex. 4.
13
   Notice Regarding Personal Representative’s Commissions and Fees: And Beneficiary’s
Exception Thereto, Dixon v. Joyner, C.A. No. 7452-ML.
14
   Letter from Court to Lloyd Dixon III (Mar. 14, 2012).
15
   Amended List of Specific Exceptions and Grounds for Each Exception as to Court of
Chancery Rule 197 (a)(3), Dixon v. Joyner, C.A. No. 7452-ML.
C.A. No. 7452-ML
July 14, 2014
Page 4


bills; (3) pass the title to real property to the Decedent’s heirs immediately upon her

death; (4) sell the real property to raise sufficient funds to pay the Estate’s debts,

expenses, and taxes; (5) provide any life insurance proceeds that might have become an

estate asset; (6) apprise the beneficiary of any trust established by the Decedent; (7)

correctly represent that Akins was Dixon’s niece and not his sister; and (8) produce the

documents that the Property was in foreclosure which led to injury to the probate estate.

        On April 20, 2013, I granted Dixon leave to proceed in forma pauperis.16 On

April 23, 2013, Dixon filed the Petition as a pro se litigant.17 In addition to Dixon’s

claims in his exceptions to the Accounting, Dixon alleges that Joyner has failed to (1)

make final distribution to the Decedent’s heirs eight months after her death; (2) carry out

the process provided by law for transferring the Decedent’s property to her heirs; and (3)

meet his responsibilities as administrator because Dixon continues to receive notices

from bill collectors. Dixon further alleges that Joyner intentionally failed to disclose the

Decedent’s other assets, including furniture, appliances, two automobiles, personal bank

accounts, and seven other properties. Finally, Dixon alleges that Joyner made no

arrangements to liquidate the real estate and attempted to get Dixon to sign a waiver

before closing the Estate. In his answer to the Petition, Joyner denies all of Dixon’s

allegations.18




16
   Order Granting Application and Affidavit to Proceed In Forma Pauperis, Dixon v. Joyner,
C.A. No. 7452-ML.
17
   See Pet.
18
   See Def.’s Answer to Pl.’s Pet. For Decree of Distribution.
C.A. No. 7452-ML
July 14, 2014
Page 5


        The Property was in foreclosure when Joyner became administrator of Decedent’s

Estate.19 As of April 23, 2013, active foreclosure proceedings were pending, the

mortgage was 49 months overdue, and a payment of $66,439.24, plus foreclosure costs

and fees, was required to reinstate the mortgage.20 As of May 31, 2013, the remaining

balance of the Estate was $10.79.21 On January 31, 2014, Joyner moved for summary

judgment.22 Joyner states there are no disputes of material fact and Dixon has not

brought forth evidence to substantiate any of his claims. Joyner further states that Dixon

is not the sole beneficiary to the Decedent’s estate.23 Dixon filed a memorandum in

opposition to Joyner’s motion for summary judgment. The scheduling order entered by

the Court specifically provided for discovery, and Dixon propounded discovery in

connection with that schedule.24

ANALYSIS

        Summary judgment should be awarded if “the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.”25 When considering a motion for summary judgment, the evidence

and the inferences drawn from the evidence are to be viewed in light most favorable to

19
   Def.’s Resp. Ex. 5.
20
   Id.
21
   Letter from Michele D. Allen, Esq., to Abigail M. LeGrow, Master in Chancery (July 15,
2013) Ex. 1.
22
   See Def.’s Mot.
23
   Id. at ¶ 10.
24
   Case Scheduling Order, Dixon v. Joyner, C.A. No. 7452-ML.
25
   Twin Bridges Ltd. P’ship v. Draper, 2007 WL 2744609, at *8 (Del. Ch. Sept. 14, 2007) (citing
Ct. Ch. R. 56(c)).
C.A. No. 7452-ML
July 14, 2014
Page 6


the non-moving party.26 A party seeking summary judgment bears the initial burden of

showing that no genuine issue of material fact exists.27 If the movant makes such a

showing, the burden then shifts to the non-moving party to submit sufficient evidence to

show that a genuine factual issue, material to the outcome of the case, precludes

judgment before trial.28 The non-moving party must do more than simply assert the

existence of a disputed factual issue.29 Rather, the non-moving party must bring forth

specific evidence required by governing law from which a rational trier of fact could infer

that the non-moving party has proven the elements of a prima facie case against the

movant.30

        Joyner seeks summary judgment on all of the claims in Dixon’s Petition and his

exceptions to the Accounting.31 Joyner contends that there are no disputed issues of

material fact. Joyner has supported his contention with affidavits, official records, and

bank statements. The burden therefore shifts to Dixon to submit adequate evidence to

show that genuine issues of fact exist. Although Dixon has responded to Joyner’s motion

for summary judgment, Dixon has neither put forth his own evidence demonstrating the




26
   Judah v. Del. Trust Co., 378 A.2d 624, 632 (Del. 1977).
27
   Johnson v. Shapiro, 2002 WL 31438477, at *3 (Del. Ch. Oct. 18, 2002).
28
   Id.; Conway v. Astoria Fin. Corp., 837 A.2d 30, 36 (Del. Ch. 2003).
29
   Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586 (1986)).
30
   See Cerebrus Intern., Ltd. v. Apollo Management, L.P., 794 A.2d 1141, 1149 (Del. 2002)
(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986)).
31
   Pl.’s Opp’n Mem.
C.A. No. 7452-ML
July 14, 2014
Page 7


existence of genuine issues of material fact, nor shown that he was unable to take the

discovery necessary to carry that burden.32

         Dixon first alleges that the Decedent died with a will. Dixon does not provide any

evidence to support this allegation, other than his bare allegations, which are not

sufficient to survive a motion for summary judgment.33 The application Joyner filed to

be appointed administrator states that Decedent died intestate. Dixon has not offered any

evidence to the contrary.

         Dixon next contends that Joyner failed in his statutory duties as administrator by

filing an allegedly incomplete inventory and by failing to render an account of his

administration as required by 12 Del. C. §2301(a). Joyner was required to file an

inventory by December 28, 2010 and an accounting by September 28, 2011. Dixon

points to no evidence to support his contention that Joyner filed an incomplete inventory.

More specifically, Dixon fails to provide any information, or any evidence of, the seven

real estate properties that Dixon contends the Decedent owned before her death.

Although the Court cannot, on a motion for summary judgment, weigh or resolve

conflicts between the evidence presented, a party opposing summary judgment must

adduce some evidence in support of its position. This Dixon has not done. Similarly, as

to his claim regarding the estate accounting, Dixon has provided no evidence that the

accounting Joyner filed on November 23, 2011 – while late – was incomplete. Dixon




32
     Ct. Ch. R. 56(f).
33
     See Brozka, 668 A.2d at 1364.
C.A. No. 7452-ML
July 14, 2014
Page 8


also has not shown how he was harmed by the two month delay in the filing of the

complete accounting.

        Dixon further argues that Joyner failed to notify Dixon of the Accounting. An

administrator must include the names and mailing addresses of each heir or beneficiary

entitled to share in the distribution of the estate in every account the administrator files.34

As the Decedent’s son, Dixon is the Decedent’s heir under Delaware intestate succession

laws.35 After an administrator files an accounting, the Register of Wills mails notice to

the heirs or beneficiaries designated by the administrator.36 When Dixon indicated he

had not received the Accounting in December 2011, another copy was mailed to him,

from which Dixon prepared his exceptions.37 Again, even if Dixon did not initially

receive notice of the Accounting, he cannot demonstrate any harm arising from that

contention, as it is not disputed that he later received a copy of the Accounting.

        Dixon contends that Joyner failed to make a final distribution to the Decedent’s

heirs within eight months of her death. An administrator must settle an estate by

distributing any remaining assets within one year from when the estate opens, unless

circumstances require a longer period of time.38 An administrator is not required to make

distributions to the beneficiaries before the estate is settled.39 Joyner became the

administrator of Decedent’s estate nearly eight months after her death. At that time,


34
   12 Del. C. § 2302(a).
35
   12 Del. C. § 503(1).
36
   12 Del. C. § 2302(b).
37
   Letter from Court to Lloyd Dixon III (Mar. 14, 2012).
38
   12 Del. C. § 2311.
39
   Id.
C.A. No. 7452-ML
July 14, 2014
Page 9


Joyner was responsible for compiling the inventory of Decedent’s estate, managing the

Decedent’s assets, and paying the Decedent’s debts. When Joyner became administrator,

the Decedent’s Property was in foreclosure and the Estate had minimal liquid assets.40

Those liquid assets were used to satisfy various Estate debts. Joyner was not obligated to

make any distribution until the Estate was settled, and it was within his discretion to

refrain from making final distributions while the present dispute was pending.

        Dixon also argues that Joyner failed to pass title and deed to the Property to the

heirs immediately upon the Decedent’s death. Dixon further contends that Joyner has

failed to sell the Property to raise sufficient funds to pay the Estate’s debts. No action

was required on Joyner’s part to pass title of the Property to the heirs, because title to real

property passes by operation of law upon an owner’s death.41 Heirs or beneficiaries may

be divested of title to property if it must be sold to settle a decedent’s debts.42 Joyner

responds that the Property could not have been transferred or sold before completion of

the final accounting due to pending, active foreclosure proceedings.43 Accordingly, no

action was required or available to allow Joyner to pass title to the Property, and Joyner

could not sell the Property during the administration of the Estate because of the active

foreclosure proceedings. Finally, Dixon points to several bills he received associated

with the Property. All the bills are for taxes or expenses incurred on the Property after

the Decedent’s death, and therefore arguably are not debts of the Estate, because the
40
   Letter from Michele D. Allen, Esq., to Abigail M. LeGrow, Master in Chancery (July 15,
2013) Ex. 1.
41
   In Matter of Estate of Morrell, 1995 WL 783075, at *4 (Del. Ch. Dec. 26, 1995).
42
   Id. (citing In re Harris’ Estate, Del. Orph., 44 A.2d 18, 19 (1945)).
43
   Def.’s Resp. at ¶ 9.
C.A. No. 7452-ML
July 14, 2014
Page 10


Estate has not (and cannot) sell the Property. In any event, Dixon also has not shown that

there were sufficient assets available to pay those debts, even if they properly were

treated as debts of the Estate.

         Dixon advances several other meritless claims that I briefly will address here.

Dixon contends that Joyner failed to transfer to Dixon a death benefit purportedly owed

to Decedent either from her husband, daughter, or mother. As Dixon does not provide

any evidence of this death benefit, this claim lacks merit. Dixon argues that Joyner failed

to notify Dixon regarding the estate of Decedent’s husband, William Copeland. Nothing

in the record suggests that Joyner was the administrator of the Decedent’s husband’s

estate, and Joyner therefore did not have any duty to inform Dixon of the Decedent’s

husband’s estate. Dixon disputes whether the Estate is closed. According to the Register

of Wills, Joyner closed the Decedent’s estate on December 1, 2011.44 There is no dispute

of fact as to whether the Decedent’s estate has been closed.

         Dixon also contends that Joyner opened a different bank account other than the

account listed on the inventory and Accounting. Again, Dixon does not provide

evidence, or anything other than mere allegations, establishing the existence of additional

bank accounts. Dixon’s claim cannot prevail. Finally, Dixon makes a blanket statement

that Joyner failed to produce documentation including a (1) certified inventory, (2) all

paid taxes and fees to account number 1101720095 5 Leafy Lane Newark, DE 19702, (3)

documentation regarding real property, namely the title and deed to the Property, (4)


44
     Pl.’s Opp’n Mem. Ex. 4.
C.A. No. 7452-ML
July 14, 2014
Page 11


certified documentation of personal property jointly or solely owned by Decedent, and

(5) certified documentation of foreclosure. Joyner states that he has provided to Dixon

all of the documentation to Joyner’s custody and possession.45 There is no obligation for

Joyner affirmatively to seek out additional documentation beyond that necessary to

comply with his duties as administrator. Joyner has received the Accounting.46 This

document includes a check register that delineates all of the taxes and fees that Joyner

paid when the Estate was open. There has been no showing that Joyner has possession of

the title or deed to the Property. Dixon has not provided any tangible evidence of the

personal property he alleges the Decedent owned either personally or jointly. Therefore,

there is no dispute that Joyner produced all the documentation available to him in his

capacity as administrator of the Decedent’s estate.

          In sum, Dixon cannot meet his burden of establishing the existence of genuine

issues of material fact and therefore cannot defeat Joyner’s motion for summary

judgment. No evidentiary hearing is required, and Joyner is entitled to entry of judgment

in his favor.




45
     Def.’s Mot. Ex. 1 (Aff. of John Joyner at ¶ 4).
46
     Def.’s Mot. Ex. 2.
C.A. No. 7452-ML
July 14, 2014
Page 12


CONCLUSION

        For the foregoing reasons, I recommend that the Court grant summary judgment in

favor of Joyner. This is my final report and exceptions may be taken in accordance with

Court of Chancery Rule 144.

                                                      Respectfully submitted,

                                                      /s/ Abigail M. LeGrow
                                                      Master in Chancery